Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pilz et al. (US 2012/0183701 A1).
Claims 1, 2, 4, 5 and 8:  Pilz teaches a marked object formed by in a layer-wise fashion [0018], wherein the object is produced in a metallic powder or liquid bed using a laser beam or electron beam {instant claim 4} [0019].  Pilz teaches during production of the object cavities were formed [0041], and the cavities were entirely or partially filled with a marking material {instant claims 2, 5 and 8} forming the marking for the marked object, wherein the marking material is a magnetic material [0042].  The marked object meets the claimed apparatus, the metallic powder forming the object meets the claimed first material having a first density, the object with the cavities meets the claimed body, the cavities meet the claimed first indicium, and the marking meets the claimed second indicium.  Pilz teaches the marking material is a magnetic material [0042].  The magnetic material meets the claimed second material having a second density.  Since Pilz does not expressly teaches the metallic powder and the magnetic material are identical, it is interpreted that the second density is different from the first density.
Claim 3:  Pilz teaches the object other that the cavities are cured/treated, and the markings are uncured/untreated [0047].
Claim 6:  Since the metallic powder is magnetic, it is interpreted the metallic powder and the magnetic making material are the same.  Since the marking material filled in the cavities can be untreated [0047], it is interpreted the marking material has the second density.
Claims 7 and 9:  Pilz teaches the marking can be a barcode, a check digital or other keys ([0028] and [0046]).
Claim 10:  Pilz teaches each layer forming the object are made of metal powder deformed into a layer by a laser beam [0020].
Claim 11:  Pilz teaches the marking can be detected by a measurement technological detection of density differences [0047].

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (US 6,363,606 B1).
Claims 1, 2, 5, 8 and 11-14:  Johnson teaches a structure formed by a three-dimensional printing (col. 2, line 6), wherein the structure contains identification codes embedded inside the structure in the form of cavities containing a material that would show up in an X-ray examination {instant claims 2, 5, 8, and 11-13} (col 11, lines 58-62).  Johnson teaches a shape of the structure is formed by forming a first layer of a first type of powder material; a binder material {instant claim 14} is applied to certain regions of the first layer to define a portion of the structure to be formed; and repeating the foregoing steps sufficient number of times (col. 2, lines 7-16).  If the identification code is in one layer, it is interpreted that the code is also formed in each repeated layer.  The structure meets the claimed body, the cavities embedded in the structure meet the claimed first indicium, the identification code on the exterior layer/surface of the structure meets the claimed second indicium, the powder material forming the structure meets the claimed first material, and the material inside the cavities meets the claimed second material.
Claims 3 and 15:  Johnson teaches the material in the cavity of the structure can be unbound powder (col. 12, lines 32-35).
Claim 4:  Johnson teaches, in one embodiment, after the step of applying the binder, the regions can be cured with ultraviolent light (col. 8, lines 23-25).
Claim 6:  Johnson teaches the structure may have thin regions of copper, while the material in the cavity has thick regions of copper (col. 12, lines 3-6).
Claims 7 and 9:  Johnson teaches the identification code can be a name or a logo (col. 12, line 39).
Claim 10:  Johnson teaches the powder forming the structure includes ceramic or cement powder and metallic powder (col. 5, lines 29-32).  The binder meets the claimed adhesive.
Claim 12:  Johnson teaches as an additional identification feature, the device/structure surface may be made textured in such a way that the appearance changes as a function of viewing and illumination direction (col. 12, lines 24-26).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Jr. et al. (US 6,363,606 B1).
Claims 16 and 18-20:  Johnson teaches a structure formed by a three-dimensional printing (col. 2, line 6), wherein the structure contains identification codes embedded inside the structure in the form of cavities containing a material that would show up in an X-ray examination {instant claims 18 and 19} (col 11, lines 58-62).  Johnson teaches a shape of the structure is formed by forming a first layer of a first type of powder material; a binder material is applied to certain regions of the first layer to define a portion of the structure to be formed; and repeating the foregoing steps sufficient number of times (col. 2, lines 7-16).  If the identification code is in one layer, it is interpreted that the code is also formed in each repeated layer.  The structure meets the claimed body, the cavities embedded in the structure meet the claimed first indicium, the identification code on the exterior layer/surface of the structure meets the claimed second indicium {instant claim 20}, the powder material forming the structure meets the claimed first material, and the material inside the cavities meets the claimed second material.  Johnson teaches the material in the cavity of the structure can be unbound powder (col. 12, lines 32-35).
Claim 17:  Johnson teaches the identification code can be a name or a logo (col. 12, line 39).




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



BS
June 16, 2022
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785